DETAILED ACTION
1.	This is in response to applicant amendment filed on 10/07/2021. Claims 1, 3, 5, 7, 8, 11-15, 17 and 18 are amended. Claims 21-50 have been cancelled. No claims have been added. Therefore, Claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant Arguments
3.	Applicant arguments are moot in view of new ground of rejection since they are based on newly added limitations added to the claims. Examiner refer applicant to the following MPEP citations when responding to an office action:
¶ 7.37.11    Unpersuasive Argument: General Allegation of Patentability
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
¶ 7.37.12    Unpersuasive Argument: Novelty Not Clearly Pointed Out
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the 
¶ 7.37.13    Unpersuasive Argument: Arguing Against References Individually
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. U.S. 2020/0066046 hereinafter “Stahl” Filed Aug. 24, 2018 in view of Hunt et al. US 10,445,702 hereinafter “Hunt” Filed Jun. 30, 2016, and further in view of Muraka et al. U.S. 2014/0189524 hereinafter “Muraka” published Jul. 3, 2014. 

Examiner note: Examiner points out that the limitation “work days and work hours” is too broad and can include any time of the day of a date since people working may have different schedule based on their working shifts, one may work days, one may work nights, one may work few hours of a day, one may work more hours. Therefore any hours of 24 hours of a day(s) (dates) is considered covering applicant limitation “work days and work hours”.

Regarding claim 1, Stahl teaches: method for intelligent display of content (Stahl teaches a method of augmented-reality environment on display of content, see abstract), comprising: 
accessing a personal schedule via a calendar stored on a computing device (Stahl, see  ¶ [0068], “a computing device may be authorized to access an AR environment associated with a particular event if the associated user is determined to be attending the particular event (e.g., based on their location, based on their respective calendar data”);
determining a current day and time (Stahl, first see ¶ [0002], “Since AR effects may augment the real-world scene in real-time or near real-time while the scene is being observed, tracking data may ;
determining, based on the schedule (Stahl, see ¶ [0097], “this determination may be based on a predetermined schedule (e.g., as determined by a calendar of the first user associated with the client computing device 1400, as determined by a calendar of events in an area, etc.) and/or the location of the first user. For example, the first user may be determined to be located at a particular convention center (e.g., by way of a GPS associated with the client computing device 1400) that is hosting a Star Trek Convention at a current time”);
retrieving, from a memory, a rule specifying criteria for determining whether to block or permit presentation of content; determining, based on the rule and whether the current day and time, whether to block or permit the presentation of the content via the computing device; and blocking or permitting the presentation of the content via the computing device based on a result of the determining whether to block or permit the presentation of the content (Stahl teaches retrieving from memory a scheduled calendar in previous limitations above, then see  ¶ [0136], “privacy settings for an object may specify a "blocked list" of users or other entities that should not be allowed to access certain information associated with the object … the blocked list may include third-party entities. The blocked list may specify one or more users or entities for which an object is not visible”).
Stahl does not explicitly teach determining whether work is scheduled during the current day and time and whether current day and time coincides with a work day and a work hour as indicated on the personal schedule. However Hunt teaches: determining whether work is scheduled during the current day and time and whether current day and time coincides with a work day and a work hour as indicated on the personal schedule (Hunt, first see col. 12 lines 23-67 and col. 13 lines 1-13, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stahl with the teaching of Hunt because the use of Hunt’s idea (Hunt, see abstract]) could provide Stahl (Stahl, see abstract) the ability to schedule a list of work days such as Monday through Friday with specific time and location in addition to include different time zones such that show the overlap the time range from appointments, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to 6:00 p.m.), and the time zone and date range in which the work-interval settings may be applied” (Hunt, col. 12 lines 23-67).
Stahl in view of Hunt do not disclose explicitly first detecting content for presentation;
After detecting the content for presentation accessing the personal schedule (although the action of access is taught by Stahl in view of Hunt as disclosed above but not in order new limitations reflects).
	However Muraka disclose first detecting content for presentation;
After detecting the content for presentation accessing the personal schedule (Muraka; FIG. 3, item 330 equate to examiner content detection first”; item 380 intent for update based on received data; FIG.5, item 540-570 push the content or updated content to the device (user); FIG.7 item 750-770 content presentation on particular time and day on the client device (user schedule).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stahl in view of Hunt with the teaching of Muraka because the use of Muraka’s idea (Muraka, see Fig.3,5 and 7]) could provide Stahl (Stahl, see abstract) in view of Hunt (Hunt, col. 12 lines 23-67) the ability 

Regarding claim 2, Stahl teaches all the limitations of claim 1. Further Stahl teaches: wherein the personal schedule comprises a list of work days and work hours for the user (Stahl teaches personal schedule of scheduled meeting within a particular group that can attend the meeting where the first user using first computing device may attend the meeting and second user with second device based on privacy setting may not attend the conference (meeting) , see  ¶ [0060], “collaboration may only be offered to computing devices that are within a particular group of users … the prompt may only be offered for users who are part of the same social-network group ( e.g., the group named "Cool Dog Group") on an online social network, or users who watch tennis (e.g., as determined based on associated social-graph information) … prompt may be offered only to users who share particular characteristics ( e.g., based on demographic information, based on profile information, based on user affinities as determined by social-graph information, etc.)”, then see ¶ [0146], “privacy settings may allow a user to engage in the ephemeral sharing of objects on the online social network. Ephemeral sharing refers to the sharing of objects (e.g., posts, photos) or information for a finite period of time (work days and work hours). Access or denial of access to the objects or information may be specified by time or date (work days and work hours)”). Examiner points out that the limitation “work days and work hours” is too broad and can include any time of the day of a date since people working may have different schedule from one another based on their working shifts, one may work days, one may work nights, one may work few hours of a day, one may work more. Therefore, the 24 hours of a day is considered covering applicant limitation “work days and work hours”.

Regarding claim 3, Stahl teaches all the limitations of claim 2, Stahl does not explicitly teach: wherein the personal schedule comprises a list of work days and work hours for the user is generated based on user input.
However Hunt teaches: wherein the personal schedule comprises a list of work days and work hours is generated based on user input (Hunt, first see col. 12 lines 23-67 and col. 13 lines 1-13, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to 6:00 p.m.), and the time zone and date range in which the work-interval settings may be applied).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stahl with the teaching of Hunt because the use of Hunt’s idea (Hunt, see abstract]) could provide Stahl (Stahl, see abstract) the ability to schedule a list of work days such as Monday through Friday with specific time and location in addition to include different time zones such that show the overlap the time range from appointments, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to 6:00 p.m.), and the time zone and date range in which the work-interval settings may be applied” (Hunt, col. 12 lines 23-67).

Regarding claim 4, Stahl teaches all the limitations of claim 1, and personal schedule such as conferences in privacy setting where determine a user within scheduled conference in previous claims. Stahl does not explicitly teach: wherein the blocking or permitting the presentation of the content comprises blocking the presentation of the content via the computing device in response to determining that the current day and time coincides with a work day and work hour as indicated on the personal schedule.
However Hunt teaches: wherein the blocking or permitting the presentation of the content comprises blocking the presentation of the content via the computing device in response to determining that the current day and time coincides with a work day and work hour as indicated on the personal schedule (Hunt, first see col. 3 lines 4-23, then see  col. 11 lines 33-67, “Referring now to FIGS. 2-4 and 6-12, and still referring to FIG. 1, for example, and without limitation, objects created by the Schedule Analysis Subsystem 105 and displayed by the Report Generation Subsystem 106 may include a prioritized To Do list; an effort-scaled, serialized cascading bar chart that may be similar in appearance to a Gantt chart, extending over a time axis… when deadlines or other time limits are likely to be violated; and may support the user in quickly and proactively resolving potential time conflicts and deadline pressures before they cause a real problem. (Note: As a matter of definition, temporal constructs mentioned hereinafter may be commonly referred to as Gantt-like, horizontal constructs”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stahl with the teaching of Hunt because the use of Hunt’s idea (Hunt, see abstract]) could provide Stahl (Stahl, see abstract) the ability to schedule a list of work days such as Monday through Friday with specific time and location in addition to include different time zones such that show the overlap the time range from appointments, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to 6:00 p.m.), and the time zone and date range in which the work-interval settings may be applied” (Hunt, col. 12 lines 23-67).

Regarding claim 5, Stahl teaches all the limitations of claim 1, and personal schedule such as conferences in privacy setting where determine a user within scheduled conference in previous claims. Stahl does not explicitly teach: wherein the blocking or permitting the presentation of the content comprises permitting the presentation of the content via the computing device in response to determining the current day and time does not coincide with the work day and the work hour as indicated on the personal schedule.
 wherein the blocking or permitting the presentation of the content comprises permitting the presentation of the content via the computing device in response to determining the current day and time does not coincide with the work day and the work hour as indicated on the personal schedule (Hunt, see  col. 11 lines 39-52, “a lane at the top of the chart in which appointments may be scheduled and interruptions and executed activities may be tracked; elements within the cascading bar chart, defined as "appointment transects," which may show the immediate and future cumulative effects of scheduled appointments on the timing of all planned activities; interruption-tracking bars which may show the immediate and future effects of interruptions on the timing of all planned activities; warning colors or icons that may alert the user to future potential increases in time pressure and time-limit-violation threats”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stahl with the teaching of Hunt because the use of Hunt’s idea (Hunt, see abstract]) could provide Stahl (Stahl, see abstract) the ability to schedule a list of work days such as Monday through Friday with specific time and location in addition to include different time zones such that show the overlap the time range from appointments, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to 6:00 p.m.), and the time zone and date range in which the work-interval settings may be applied” (Hunt, col. 12 lines 23-67).

Regarding claim 6, Stahl teaches all the limitations of claim 1, and personal schedule such as conferences in privacy setting where determine a user within scheduled conference in previous claims. Stahl does not explicitly teach: wherein the permitting the presentation of the content comprises delaying presentation of the content 
However Hunt teaches: wherein the permitting the presentation of the content comprises delaying presentation of the content (Hunt, see  col. 11 lines 22-26, “The system also may .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stahl with the teaching of Hunt because the use of Hunt’s idea (Hunt, see abstract]) could provide Stahl (Stahl, see abstract) the ability to schedule a list of work days such as Monday through Friday with specific time and location in addition to include different time zones such that show the overlap the time range from appointments, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to 6:00 p.m.), and the time zone and date range in which the work-interval settings may be applied” (Hunt, col. 12 lines 23-67).

Regarding claim 7, the combination of Stahl and Hunt teach all the limitations of claim 6. Further Hunt teaches: wherein the delaying the presentation of the content comprises: storing the content in memory; determining, based on the rule and whether the current day and time coincides with the work day and work hour as indicated on the personal schedule, when to permit the presentation of the content via the computing device; and permitting the presentation of the content based on the determination of when to permit the presentation of the content (Hunt, see  col. 11 lines 6-52, “The system also may advantageously provide a way to automatically record and trace the effort spent on work activities, appointments, and interruptions. … The system also may advantageously support after the-fact analysis of why certain time constraints could not be met, for example, and without limitation, by showing which activities were delayed, and by how much, due to specific interruptions. For example, and without limitation, a Personal Adaptive Scheduling System (PASS) may comprise a design for computer software configured to facilitate a user advantageously .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stahl with the teaching of Hunt because the use of Hunt’s idea (Hunt, see abstract]) could provide Stahl (Stahl, see abstract) the ability to schedule a list of work days such as Monday through Friday with specific time and location in addition to include different time zones such that show the overlap the time range from appointments, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to 6:00 p.m.), and the time zone and date range in which the work-interval settings may be applied” (Hunt, col. 12 lines 23-67).

Regarding claim 8, the combination of Stahl and Hunt teach all the limitations of claim 6. Further Hunt teaches: wherein the delaying the presentation of the content comprises: blocking the presentation of the content while the current day and time coincides with the work day and work hour as indicated on the personal schedule; determining, based on the schedule, a day and time that does not coincides with any work days and any work hours; and permitting the presentation of the content at the determined day and time that does not coincide with any work days and any work hours as indicated on the personal schedule (Hunt, see  col. 11 lines 6-67, “The system also may advantageously provide a way to automatically record and trace the effort spent on work activities, appointments, and interruptions. … The system also may advantageously support after the-fact analysis of why certain time constraints could not be met, for example, and without limitation, by showing which activities were delayed, and by how much, due to specific interruptions. For example, and without limitation, a Personal Adaptive Scheduling System ( that does not coincide with any work days and any work hours ) (PASS) may comprise a design for computer software configured to .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stahl with the teaching of Hunt because the use of Hunt’s idea (Hunt, see abstract]) could provide Stahl (Stahl, see abstract) the ability to schedule a list of work days such as Monday through Friday with specific time and location in addition to include different time zones such that show the overlap the time range from appointments, “general work-interval settings in which the user may be able to specify the usual working days of the week ( e.g. Monday to Friday), the usual working times of each day (e.g. 9:00 a.m. to 6:00 p.m.), and the time zone and date range in which the work-interval settings may be applied” (Hunt, col. 12 lines 23-67).

Regarding claim 9, Stahl teaches all the limitations of claim 1. Further Stahl teaches:  wherein the accessing the personal schedule is performed by using stored calendar access credentials (Stahl, see  ¶ [0112], “the items and objects may include groups or social networks to which users of social-networking system 1660 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use, transactions that allow users to buy or sell items via the service, interactions with advertisements that a user may perform, or other suitable items or objects. A user may interact with anything that is capable of being represented in social-networking system 1660 or by an external system of third-party system 1670”).

Regarding claim 10, Stahl teaches all the limitations of claim 1. Further Stahl teaches: wherein the current day and time are determined based on a system clock of the computing device (Stahl, see ¶ [0097], “this determination may be based on a predetermined schedule (e.g., as determined by a calendar of the first user associated with the client computing device 1400, as determined by a calendar of events in an area, etc.) and/or the location of the first user. For example, the first user .

Regarding claim 11, this claim defines a system claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 1. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.
Regarding claim 12, this claim defines a system claim that corresponds to method claim 2 and does not define beyond limitations of claim 2. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 2. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.

Regarding claim 13, this claim defines a system claim that corresponds to method claim 3 and does not define beyond limitations of claim 3. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 3. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.

Regarding claim 14, this claim defines a system claim that corresponds to method claim 4 and does not define beyond limitations of claim 4. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 3. Furthermore, Stahl in FIG. 18 along with ¶ 

Regarding claim 15, this claim defines a system claim that corresponds to method claim 5 and does not define beyond limitations of claim 5. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 5. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.

Regarding claim 16, this claim defines a system claim that corresponds to method claim 6 and does not define beyond limitations of claim 6. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 6. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.

Regarding claim 17, this claim defines a system claim that corresponds to method claim 7 and does not define beyond limitations of claim 7. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 7. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.

Regarding claim 18, this claim defines a system claim that corresponds to method claim 8 and does not define beyond limitations of claim 8. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 8. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.

Regarding claim 19, this claim defines a system claim that corresponds to method claim 9 and does not define beyond limitations of claim 9. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 9. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.

Regarding claim 20, this claim defines a system claim that corresponds to method claim 10 and does not define beyond limitations of claim 10. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 10. Furthermore, Stahl in FIG. 18 along with ¶ [0149] where discloses a memory and processor that is configured to execute the claim limitation.

Examiner note:
9.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sherry et al. US 2015/0317295 A1 disclose automating data entry for fields in electronic documents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437